                    Case 5:14-cv-00650-F Document 413 Filed 02/26/20 Page 1 of 2



                                                    CIVIL TRIAL

CASE NO.       CIV-14-650      -F CIVIL                                                  DATE        2-26-2020
STYLE            Hetronic International, Inc.             v.      Hetronic Germany GmbH, et al.

PROCEEDINGS:          FURTHER JURY TRIAL
COMMENCED          9:00               ENDED      12:05
                                                                  TOTAL TIME:        7   Hrs.   00       Mins.
COMMENCED          1:15               ENDED       5:10
JUDGE Stephen P. Friot                DEPUTY CLERK Lori Gray                REPORTER TRACY THOMPSON
PLF COUNSEL               Sam Fulkerson, Debbie Berman, Wade Thomson
DFT COUNSEL               Geren Steiner, Anton Rupert

ENTER:

Dft makes opening statement.

Dft presents case in chief with testimony of witnesses.

Plf's exhibits admitted: 504, 73, 74, 637, 638, 640.
Dft's exhibits admitted: 258, 257, 256, 219, 473, 4, 58, 216, 478, 1133, 476, 215.
Outside the hearing of the jury, the court rules that plaintiff’s exhibits 777C, 777D, 777E and 777F are received
substantively and will go the jury.

Court adjourns to 2-27-2020 at 9:00 AM.
                Case 5:14-cv-00650-F Document 413 Filed 02/26/20 Page 2 of 2



CASE NO. CIV-14-650-F   DEPUTY Lori Gray   JUDGE Stephen P. Friot    DATE           2-26-2020



      WITNESSES FOR PLAINTIFF                          WITNESSES FOR DEFENDANT


1.                                               1.     Tim Glandon (sworn)

2.                                               2.     Jurgen Weithaler (video depo)

3.                                               3.     Markus Krottenhaler (video depo)

4.                                               4.     Albert Fuchs (video depo)

5.                                               5.     Max Heckl (video depo)

6.                                               6.     Ingrid Diermeier (video depo)
